IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46316

STATE OF IDAHO,                                 )
                                                )   Filed: May 17, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
MARIA ELENA CASTANEDA,                          )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael P. Tribe, District Judge.

       Order revoking probation, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Maria Elena Castaneda pleaded guilty to felony injury to children. I.C. § 18-1501. The
district court imposed a ten-year sentence, with two years determinate, suspended the sentence
and placed Castaneda on probation. Castaneda violated the terms of her probation twice and
each time, the district court continued Castaneda on probation. Following her third probation
violation, the district court executed Castaneda’s underlying sentence, but after a period of
retained jurisdiction, suspended the sentence and placed Castaneda on probation. Subsequently,
Castaneda admitted to violating the terms of her probation a fourth time and the district court
revoked probation and ordered execution of the original sentence. On appeal, Castaneda does
not challenge the district court’s decision to revoke probation, but argues only that the district

                                                1
court abused its discretion by failing to reduce the indeterminate portion of her sentence upon
revocation of probation.
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Thus, this Court will
consider the elements of the record before the trial court that are properly made part of the record
on appeal and are relevant to the defendant’s contention that the trial court should have reduced
the sentence sua sponte upon revocation of probation. State v. Morgan, 153 Idaho 618, 621, 288
P.3d 835, 838 (Ct. App. 2012).
       Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion. Therefore, the order revoking probation and directing
execution of Castaneda’s previously suspended sentence is affirmed.




                                                 2